15 F.3d 1085NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
John GUERRERO, Plaintiff-Appellant,v.UNITED PARCEL SERVICE, INC., Defendant-Appellee.
No. 92-16396.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 17, 1993.*Decided Dec. 28, 1993.

Before:  SKOPIL, THOMPSON and RYMER, Circuit Judges.


1
MEMORANDUM**


2
We have carefully considered the briefs and record on appeal.  We affirm the judgment of the district court for the reasons set forth in that court's memorandum and order filed July 2, 1992.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3